Genao v Salcedo Maintenance Corp. (2019 NY Slip Op 00366)





Genao v Salcedo Maintenance Corp.


2019 NY Slip Op 00366


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Renwick, J.P., Manzanet-Daniels, Gische, Mazzarelli, Kahn, JJ.


8139N 42063/16E

[*1] Arisleyda Genao,	 Plaintiff-Appellant,
vSalcedo Maintenance Corp., et al., Defendants-Respondents.


Andriene L. Holder, The Legal Aid Society, New York (Sumani V. Lanka of counsel), for appellant.
Mark H. Cohen & Associates P.C., Bronx (Paul J. Christ of counsel), for respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered on or about October 31, 2017, which granted defendants' cross motion to vacate the default judgment entered against Richard Liriano and Jacob Schwartz, compelled plaintiff to accept a late answer, and deemed the proposed verified answer to have been served on plaintiff, and denied as moot plaintiff's motion for partial reargument of her motion for a default judgment, unanimously affirmed, without costs, as to the cross motion, and the appeal otherwise dismissed, without costs, as taken from a nonappealable order.
The motion court did not abuse its discretion, as defendants demonstrated both a reasonable excuse for their default (see Oberon Sec. LLC v Parmar, 135 AD3d 446 [1st Dept 2016]), and a meritorious defense to plaintiff's claims (see Mutual Marine Off., Inc. v Joy Constr. Corp., 39 AD3d 417, 419 [1st Dept 2007). Moreover, plaintiff cannot demonstrate prejudice (see Silverio v City of New York, 266 AD2d 129 [1st Dept 1999]), and public policy favors resolving cases on their merits (see Yea Soon Chung v Mid Queens LP, 139 AD3d 490 [1st Dept 2016]). The denial of reargument is not appealable (Oyang v NYU Hosp Ctr, 139 AD3d 531 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK